,


                                                                             .
                                                                                 x31

                                                                                   .

                OFFICE OF THE ATTORNEYGENERAL OF TEXAS
4.




                                 AUSTIN




         Iionorablo Comally   Is?5Kay
         c02ntg Attornag
         Vood coLulty
         Quitman, Texas




                                   vhlch vaPtlng period   5-z now   Gppro-
    UAUTHORITIESt
               Art. ‘1052,      Code of   Crlninal Procedure;
               Art. 1617,       Reviood   Civil Statutes;
               Art. 1622,       Roviaed   Civil  Statutes;
               f?P;i1074,       Code OS   Crl3l5.ifil procc-

              :     Art, 16, Section 61, Conetitution
                    of Feraff;
                    Art. 3912e, Section 17, Revioed Civil
                    statutes;
     aARGlJJ2.E2~r Art. 391%e, .Ssctlon 17, reads ln part
88 fo~lows :  *In ell couuttos in this State such pre-
cinct officers  shall oontFnuo to bs cozxpenseted for
their servicoa on Q foe basis until the Comissionomt
Court ehnll, hove dotormined othervtise in accorclctnco
with the provisions of Section 2 of this Act.1        *
     “Sn   tNe County, the Comnlsslonera~ Court hos
taken no   action comeming changiug Justicao of the
Peace to   a salary basis, so it thorofore follows that
they are   compenscttcd wholly on a fee baolte.
       “Art. 1617, Revised.CivLl Statutes, provides
that, a$ well a$ other county officials,        the Justice
of the Peace who ahall collect       or handle sny mouey for
tho use of the county $haSl make o. full report to the
Comlssloners’     Court, at each roS;ulau tom thereof of
all fines imposed and collected       end al.1 judgments ren-
dorod and collected     for ths U$Q of the couuty, end all
jury fcos co3loctod in their rcspeutive courts in
Savor of, or for the use of the countyj and bt the
mm3 tims preaant their receipts nnd vouchore, shov-
ing vhnt dSspoaStion has been nado of ths normi ;;;leot-
cd, fines Imposed, end judmeuts rmdered.
1622, R.C.9. provideo that when any officer         collact~
noney balonging to, end for tho use of, esy oounty,
ha shall, excapt Vhcro otheririse provFdod in this
title,   forthxlth report the ram to the proper couuty
clerk stating fully fro3 when collect&,          tha a!aouut
Co3lectoG,    tha tine trhsn colloctad,   $.ml by virtue of
vhai mthority     or procoee collected.      Such zxcticlo
pPovldc$ furthor     that on mklng $uob report, ouch
 mount eholl bo chm(i;od to suc21 officer,       end he nay
dlncherga him&f thoref??ox by pr~d~~inp,         tho 3?ecoipt
 of tho props county trooouror thharofor.
          .
           .
f’
         ,                                                                           .-.
                                                                                           233


             &morablo   Connally   EScXay, page 3

     .

                          “In view of the two articles mentioned above
                   it- ueeT53that the statuteo direct the Justice of
                   the Peace to turn into tho County Troaeuror all
                   stoiioa collected  belonging to or for the UBOof the
                   county.
                         *Art. 1052, Code of CrMnal      Procedure, reads
                   in part RS follovsa   ‘....   Two Dollars and fifty
                   Cents ehall be paid by the Count to the Justice
                   of the Poam for each Crinina
                                            --sg     Action tried and
                   flnal~y disposed of before him.....*
                          %!h%.sartidlo mema to bo based on the asSmp-
                    tion thet the justice has turned into the County
                    Treseurer all monies collected bs1ongZng to or for
                    the use of the County, and that the County ia then to
                    reinbume him in tho mount of 82.50, ee provLded in
                   .t.ho nbove article.
                         @Art. 1074, Code of Cr?lmlnal Procedure provides
                   for triel fee OP $$.OO 88 hereinbefore sontioned,
                          ‘Art. 16, Sect&on 61, Constitution of Toxa8,
                   rends in part a8 followa:     r....All     fees earned by
              .,   dietriot,    county end proalnot offlcem         @hall be     ’
                   paid Into the County Treasurer vhore ssrned for
                   the account of the proper fund, provided that feea
                   incurred    by the State, county and my mmicipality,
                   or in cam vherc a paupers oath is filed,            shall be
                   paid into the County Trsnsury vhen co31ooted and
                   Provided thr.t vhore any officer       is commsatcd vhol2~
                   on a foe basis cuo.l? rees n             otalncd by such
                   0Sffccr or oZT3f~t~recsury                ol tilf2 corrnty a3 *
                   the Comissionars 1 CouYt my direct.. . . *
                        “oons~d&hg     all the namb .articles,    both civil
                   and crinlnal,   end tile provision of the constitutiion
                   quoted r?bove, ths log,fchl conclusion    Fe that the
                   et&&o;ory provisions    and tho constitutional   provision
                   em in conflict.
                         “OPiZIOX: It is the oplnLon of the triter
                   that tho Conctitutional   provialon   io contz*olling,
                   and that the Comissionors~     Court in enpowrod to
                   direct thot~ any officer  coqmxated      vholly on a fee
                   basis nay rotaln such portion of the fees collootod
                   as he Is Jo~nlly entitled    to racolvo.
.,   R.onorable C0~2ly   NOUy, p~a.)r


                 oPROPOSITIORRO. 21 Doe3 the Comlaaionerst
          Court hwa tha authority to direct the oounty treas-
          ur8r to pay end apply monlao received by such trcao-
          urer from fines lmpoead in Justice Court into a.uy
          particular  fund they see fit?
               oAUTHORITIESrArt; 1709, Ravisad Civil      Statutesj
                            Art. 1628, Roviaod Civil      Stututosj
                            Art. 3629, Revleed Civil      Statutes;
                “ARGWTI    .krt. 1628, Revised Civil Btat,utes
          88t8 up ttiae funds into VhlCil the County treasurer
          ehall plooa nonios co?dng into his hZuxk!. Art. 1629,
          provides that ths Comiasionars’    Court my caune other
          amount8 to be kept, creating other clae3es of funds,
          a3 it nay dcen propor...,.  Art. 1709, reeds a8 followsa
          ‘The County traasurar shall x?eooiva all Eoniea belong-
          tng to the county from vhctevar 3ource they my be da-
          rived, and pay and apply the 3tme ao required by law,
          Iq suoh mnuor as the com.issPonars court of his county
          may roqulre and dire&. )
     I         “OPIRIOn: In the absence of statutory requlro-
          manta as to vhat particular  fund them noniee ehould
          bs placad, it la the opInI.on of the Vritor that the
          Comiesionara~ Court does have tine authority to diraot
          into which fund they shall ba put.
                “I raepectfully ask for f3.u0nlnLos fro3 your
          offica on tha abova propositionn,”
                 Wood County, Taxeo, had a population in excess of 20,000
      l.!Wkbitunts according to tho 19tiO Federal Cansua, end \TOundar-’
     .Dtnnd fro:~ your latter that tho procLnct officers  we conpemntad
      on a fee basis.
               Arti&  1052, Vernonis    Annotatad Toxns Cock or Crln-,
     inal Proccdurs, @mda @3 follovsr
                  nThroa Dollars ohall be plaid by the county
           to the County Judge, or Judge of tho Court ot Lzw,
           and Two Dollars ond fifty oonts shall bc paid by
           the cowty to the Jwtice        OS tho Pozco, for each
           criains.l nction tried md finnl>l dioporod of bo-
           fom hII& P1*ovided, hmovor, that in all ccmtics
           hapin n popubtion of 20,000 or lorrt, the Juetlco
           oi" tlJf3 po2cc 3h2l.l rmoivs 0 trizc!. foe of Throo
                                       .,
,




        Dol.3ars. Such .Judge, or Juatloo shall present to
        tho Comlasloncrs*    Court of Ns county at a regu-
        2s.r tom thereof, a writton. account specifying
        each orlmlnsl aotion in which he clalma such fee,
        cortifioclby such Judge or Justice to bo correct,
        and filed with, the County Clorl:,     The Coamlasion-
        ers~ Court shall approve suoh account for such
        amount as they find to be correct,      and ordor 8
        clmf’t to be laauad upon the County Tronauror Zn
        favor of such Judge or Juatico fop the amout ao
        approved.    Provided tho Comxlasionor~a~ Court shall
        not psy any account or trial fees in any ceso
        triod and in which an acquittal     l.a hsd unlcas the
        State of Tor.rs vaa roproacnted in the trial of
        eaid muse by tho County Attorney, or hts assls-
        taut, Crininpl Dintrlct Attorney or his aaalstnnt,
        and thf~ ocrtZflcate  of.-said Attomoy is attaohed
        to aaid account oortlfytig     to the fact that said
        cauzo ~8 ttilod, and tho St&o of Toms vea ro-
        presontod, and that in h.La jadg?xmt there vaa
        rufficfent   evidence in aaid csuas to.deimnd a
        trdal of same.’
     -        Arficlo 1074, Vernoala !.motatod      Texas Code of Crln-
    inal Procadure, rooda aa follova:
              “Xn each aaao of conviction  &‘a county
        COUPti Cl’O. COUty COUrt st ls~t, vhether by s
        jury or by a Court, there ahnll bo taxed s@nat
        tho defmdsut OP against all defendanta, when
        aoveral are held 5o~~tly, a trial fee of Pivo
        Dol3are , tha aam to bo collected   and psid over
        5.n the asm moor    as in tho cam of a Jay feo,
        and in the Suatlcu Couz*t the trial fee ~hal.1 ba
        the emi of Pow Dollara.”
              Artlolo 1628, Vernon*a Aunotated Temn Civil             Statutea,
    reeda as follo1ra :
               “The fubda~mxoived by the county treooumr
         ehallbc    clasaod es follova,    md ahall be appro-
         priatad, rcspc~tively,      to the psy~~ont of. a13 clalns
         registered    in tho fi?at,, eooond and third cl.asoear
               ..



                        ‘.
                                    .
    Ronos+able Connally &Kay, page 6

.
              “1. All jury feoa,        all noneg received   frm   the
         eale of eatraya, end all       occupation taxear
               *2. All money rooeived under eny of the provi-
         eiona of the road and brid2o lax, includI.ng the penal-:
         tloa roaovered f’ron rellroada for fa.ilw  to repair
         oroaofnga, and all fiaoa and forfelturos.
               “3.       All uoney received, not othortise atpro-
         prlated       here%n or by the oomn.M$stoners oourt.
             ‘. Cpinicn 30. O-3092 of tbls department holds that fines
    ehould be paid to the County Trunsurer   and pieced In the Road &
    Rrid@ Fund of the oounty.     (See Sea. 2 of Article 1628, aupra.)
              Articles 950 and 951, Vemonts Amotated Code of Crim-
    inal Raoccdure, provide oertaLn ccmnioaions for certaLn offiaers
    and road a8 follovet
               ‘Art.        The diatrlot
                          950.             or county attorney
         shall. be entitled to ten per cent of’ &Ill fines,
         forfeiture8   o? moneys colleoted   for the Stotc or
         oouuty, upon jud3;lonta reooverod by hint nr,d the
         clerk OS the cowt in which aaid ju~euts         are xon-
    .*   dered ahall be entitled to five per cent of the
         amount of a&id judmenta, to be paid out of tho           ~,
         amOwt V%on OOlleOtGd,
               “Art. 951. The sheriff or other cffioer,  ex-
         wept a justics of the peace or his clci*k, who ool-
         locts roncy for the State or county, except jury
         Soed, under any provislon of this Code, shall be en-
         titled to reta& five per cent thereof when colleot-
         ode”
               Ve quota f&m Opinion Ro, O-616 of this daparkmt           a$
    rolloVs;
                “Artlclo LOj2, eUp:pra,apaciflcelly provides
         that the county judp, or judp3 Of t!x3 court at
         lcw, cl&l be paid $5 .OO by the comty, fcr ewh
         crtilnrrl actlon triad and f5.nall.y &La~osiadof before
         him, such atctute furihcr prorLdca thnt the justice
         of the ponoo ahall rsceivo $2.50 in al.1 colratioa
         havL,,ilgG populatFon in oxceaa of 20,000 Pad $3.00
         in cl1 cowtlm     hsving n yopzlation cf 2S,COO OP loss
         for edi.cHr.~ind    E&ion tried and fiscally dispcf~od
         of boford hln, euch foor? to bs paid by tix? county
          vh.en such olnims era filed in oomplianoe with Arti-
          ale 1052, C.C.P.   Xt ia lmmterinl whether ‘the dofon-
          dant uho is convicted in such crinlnal aotlon pays     .
          his fine 2nd ooota or vorke his fine and co&s out
          on the county f&m, pUb1t.C PO3.dS Or OtheT public
          vorlse of the county, or eatiePi%a such fins end
          coete by atzyizg in j&U a aui'ficient  length of tim
          to diaohmge Ns fine md coots.      Tha judge or $ua-
          tica 16 eatltlod  to the fall fee az grov~dr;r! bx
          Article 1052, cuprn, for eech crininal nctlcn tried
          andTinnllg GIGcored of bvfora hlz."
    we cncloso     hormlth      c copy of said opinlon.for      your informs-       9




    tion.
               Opinion Ho, 0-634 of tW.8 Gqmtzmt    bolik~ thet the
    ~omlesl,onars~ court does not have aothcrity to take trial fees
    collected under ArtLcle~lO71;, C.C.P., and place the3 in a eep-
    orate fund for the purpose of paying the foes due the~.?uetiao
'   under Articla 1052, C.C.P. Ye.ewlose    bsreuith a cogy of said
    opinion for* YGOl informtfon.
                We havo carefully      conoidered  tho CcnstltutionaZl gues-
    t&on raised by you and have reached tho opFnlon that there ia
    no conetitutioml     gilcrstion Fwolv~d bsomse tho $4.00 tr,ial fee
    la Justice Courts unAor*&~ticlo IWIt, CiC.P., 8v.p%, belarip; to
    anrl is pr;able to the county and not to the Juctico of the Peace
    and that t&r&we       tho Suetico coilld not retnin any portZ.on of
    t.ho fee due the county.       The fee duo thj Juotico under AHxLcle
    1052, c. C.?., supr2, :.a payable to h31 57 tho Cmaty,             ?rior to
    the e.mp,fi@ont of Article 1052, C,C.P.,.Jueticeo        colloctcd    fees
    from doPGn&nta upon comictim;            such pi?ozGdu?e XLS hsld invalid
    In the case of Ezc Partc lie21y, 10 S.W. (26.) 723, on the (growd
    tbot the Ju3U.cG hsd a p;ecuninrj intG??est in t>G defcn&mk's
    ccnvlct.I.on a;ld wis Gi~pGll.iIlC?d    -alJarAFtlcls5, SG3tion 11 Of
     OUrState Conatittition.       IIcncc the ~g~G&nent of ArtPcl.8 1052,
    C.C.P., proviclhg that the cowiy shouli: pay the trid. fe0E of




                   Xt ia our fwthcr          opinion'that the fines (less legal
    cotieZ310n3)      ~holl~d   bc   ~JhxX   3 in the Ro:d E IJridgjo Fmcl of the
    coLu1ty.
                                                            ,. .
                                                                   2.38


soonorabls Conmlly    McKay, paae 8


            It is our furthor opinion that t&iI feee collected
tmaer Artiolo    1074, C.C.P., should bs plmod In thc$ General
Fund of the county anil that the fooe duo the Justlco undop
&tlOlo 1052, C.C.P., ~f’romtho aounty, ehould be piid fros the
Goner81 Fund of the county.




              .
                  .